Order entered April 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01740-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                                 FRED C. THOMAS, Appellee

                      On Appeal from the County Criminal Court No. 7
                                   Dallas County, Texas
                          Trial Court Cause No. MB-12-71054-H

                                            ORDER
       The reporter’s record is overdue in this State’s appeal from the trial court’s order granting

appellee’s motion to dismiss. Accordingly, the Court ORDERS Trashuna Salaam, official court

reporter of the County Criminal Court No. 7, to file, within FIFTEEN DAYS of the date of this

order, the reporter’s from the hearing conducted on appellee’s motion to dismiss.

       We DIRECT the Clerk send copies of this order, by electronic transmission, to Trashuna

Salaam, official court reporter, County Criminal Court No. 7, and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE